DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2020 has been entered.
 
Response to Amendment
Applicant’s amendment dated 12/22/2020, in which claim 1 was amended, claims 3, 15-20 were cancelled, claims 4, 10-14 were withdrawn, claims 25-27 were added, has been entered.


 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-2, 5, 7-8, 21-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US Pub. 20140110774) in view of Wang (US Pub. 20060084242).
Regarding claims 1 and 25, Shin discloses in Fig. 1A, paragraph [0003], [0005]-[0006], [0017]-[0028] a semiconductor memory device, comprising: 
a substrate [paragraph [0003], [0005]-[0006]; 
a stacked body, provided on the substrate, including a plurality of electrode films [11] stacked to be spaced apart from one another in a first direction; and 
a columnar portion, provided within the stacked body, including a semiconductor portion [14 and 13] extending in the first direction and a charge storage layer [16A and 16B] provided between the plurality of electrode films [11] and the semiconductor portion [14 and 13], 
wherein the columnar portion includes a first region [17A and 17B] between the plurality of electrode films [11] and the charge storage layer [16A and 16B], a second region having the charge storage layer [16A and 16B], and a third region [15A and 15B] between the semiconductor portion [14 and 13] and the charge storage layer [16A and 16B], 
the first region [17A and 17B], the second region [16A and 16B], and the third region [15A and 15B] include impurities [nitrogen], 
an average impurity concentration [nitrogen concentration] of the third region [15A and 15B] is higher than an average impurity concentration [nitrogen concentration] of the first region [17A and 17B][Fig. 1A, paragraph [0027]-[0028]].

wherein the impurities include at least one of heavy hydrogen or selenium;
wherein the impurities include heavy hydrogen.
Wang discloses in Fig. 2-Fig. 4, paragraph [0021]-[0028]
wherein the impurities include heavy hydrogen [deuterium] and nitrogen.
Wang discloses deuterium is introduced together with nitrogen, thus deuterium and nitrogen will have same concentration distribution profile.
Shin discloses nitrogen concentration of the third region is higher than an average nitrogen concentration of the first region. Thus using the nitrogen source including deuterium as taught by Wang to provide nitrogen concentration of Shin would also result to deuterium concentration of the third region is higher than an average deuterium concentration of the first region.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Wang into the method of Shin to include wherein the impurities include at least one of heavy hydrogen or selenium; wherein the impurities include heavy hydrogen. The ordinary artisan would have been motivated to modify Shin in the above manner for the purpose of reducing the number of hydrogen inclusions, enhancing the charge storage stack, providing memory device with improved durability and charged retention characteristics [paragraph [0009]-[0012] of Wang]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).


wherein an average impurity concentration of the second region [16A and 16B] is higher than an average impurity concentration of the third region [15A and 15B];
wherein a maximum impurity concentration of the second region [16A and 16B] is higher than a maximum impurity concentration of the third region [15A and 15B];
wherein an average impurity concentration of the second region [16A and 16B] is higher than an average impurity concentration of the first region [17A and 17B].

Regarding claim 5, Shin discloses in Fig. 1A, paragraph [0023]-[0028] 
wherein the columnar portion includes a first insulating film located in the first region [17A and 17B] and a second insulating film located in the third region [15A and 15B], 
the charge storage layer [16A and 16B], the first insulating film [17A and 17B], and the second insulating film [15A and 15B] include the impurities [nitrogen], 
an average impurity concentration [nitrogen concentration] of the charge storage layer [16A and 16B] is higher than an average impurity concentration [nitrogen concentration] of the second insulating film [15A and 15B], and the average impurity concentration [nitrogen concentration] of the second insulating film [15A and 15B] is higher than an average impurity concentration [nitrogen concentration] of the first insulating film [17A and 17B].
Wang discloses deuterium is introduced together with nitrogen, thus deuterium and nitrogen will have same concentration distribution profile. Thus, it would be obvious that the combination of Shin and Wang would result to deuterium concentration of the 

Regarding claim 7, Shin discloses in Fig. 1A, 
wherein charge storage layer [16A and 16B] extends in the first direction.

	Regarding claim 23, Murakoshi et al. discloses in Fig. 2C, Fig. 12B, Fig. 13, Fig. 18C wherein the first region [23] includes a first sub region [23b] and a second sub region [23a], the first sub region [23b] being provided between the electrode film [30] and the second sub region [23a], an average impurity concentration of the second sub region [23a] is higher than an average impurity concentration of the first sub region [23b].

Claims 1-2, 7-8, 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Rabkin et al. (US Pub. 20160118396) in view of Chen et al. (US Pub. 20190165180), Murakoshi et al. (US Pub. 20150069493) and Wang (US Pub. 20060084242).
Regarding claims 1, 2, 8, 21-25, Rabkin et al. discloses in Fig. 2A-2B, Fig. 3B a semiconductor memory device, comprising: 
a substrate [100] ; 
a stacked body, provided on the substrate [100], including a plurality of electrode films [3] stacked to be spaced apart from one another in a first direction; and 

wherein the columnar portion includes a first region [7] between the plurality of electrode films [3] and the charge storage layer [9], a second region having the charge storage layer [9], and a third region [11] between the semiconductor portion [1] and the charge storage layer [9], 
the first region [7] and the third region [11] include impurities [fluorine] [paragraph [0040], [0044]-0046]], 
wherein the plurality of electrode films includes a first electrode film [3a] and a second electrode film [3b], the impurities [fluorine] being included at a horizontal position of each of the first electrode film [3a] and the second electrode film [3b] in the columnar portion [paragraph [0040], [0044]-0046]];
wherein the impurities include fluorine[paragraph [0040], [0044]-0046]].
Rabkin et al. fails to explicitly disclose the second region include impurities. However, Rabkin et al. discloses in paragraph [0046] and [0050] that the second region is formed after forming the first and third region and an anneal can be performed to introduced fluorine into the first and third region. Thus, one skill in the art would have recognize that during that annealing, impurities definitely will also be diffused into the second region.
Rabkin et al. fails to disclose
wherein the impurities include at least one of heavy hydrogen or selenium;
wherein the impurities include heavy hydrogen.

wherein an average impurity concentration of the second region is higher than an average impurity concentration of the third region;
wherein a maximum impurity concentration of the second region is higher than a maximum impurity concentration of the third region;
wherein an average impurity concentration of the second region is higher than an average impurity concentration of the first region;
wherein the first region includes a first sub region and a second sub region, the first sub region being provided between the electrode film and the second sub region, an average impurity concentration of the second sub region is higher than an average impurity concentration of the first sub region.
Murakoshi et al. discloses in Fig. 2D, Fig. 12B, Fig. 13, paragraph [0023], [0030]-[0031], [0132], [0113], [0117]-[0127], [0142], [0146], [0155]-[0158]
the regions between the semiconductor channel [10] and the gate electrode [30] includes impurities including nitrogen and/or fluorine having similar concentration profile wherein:
an average impurity concentration of the third region [region near channel region/semiconductor material [10]] is higher than an average impurity concentration of the first region [region near gate electrode [30]];
wherein an average impurity concentration of the second region [peak region] is higher than an average impurity concentration of the third region [region near channel region/semiconductor material [10]];

wherein an average impurity concentration of the second region [peak region] is higher than an average impurity concentration of the first region [region near gate electrode [30]];
wherein the first region [23] includes a first sub region [23b] and a second sub region [23a], the first sub region [23b] being provided between the electrode film [30] and the second sub region [23a], an average impurity concentration of the second sub region [23a] is higher than an average impurity concentration of the first sub region [23b][Fig. 2C, Fig. 12B, Fig. 13, Fig. 18C].
Chen et al. discloses in paragraph [00049] that fluorine can be replaced with deuterium to create Si-D bonds in the gate oxide layer(s) to reduce hot carrier damage and enhance endurance of the flash memory.
Wang discloses in Fig. 2-Fig. 4, paragraph [0021]-[0028]
wherein the impurities include heavy hydrogen [deuterium] and nitrogen.
Wang discloses deuterium is introduced together with nitrogen, thus deuterium and nitrogen will have same concentration distribution profile.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Murakoshi et al., Chen et al. and Wang into the method of Rabkin et al. to include wherein the impurities include heavy hydrogen; an average impurity concentration of the third region is higher than an average impurity concentration of the first region; wherein an average impurity KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).


wherein charge storage layer [9] extends in the first direction.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shin (US Pub. 20140110774) in view of Wang (US Pub. 20060084242) as applied to claim 5 above and further in view of Rabkin et al. (US Pub. 20160118396).
Regarding claim 6, Shin discloses in paragraph [0025]
wherein the charge storage layer [16A and 16B] includes a nitride layer trapping charge, and the first insulating film [17A and 17B] and the second insulating film [15A and 15B] include silicon oxide. 
	Shin fails to explicitly disclose
the charge storage layer includes silicon nitride.
However, silicon nitride is a known nitride layer trapping charge and therefore it would have been obvious to select silicon nitride based on it suitability for use as the nitride layer trapping charge in the device of Shin. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Wang disclsoes in paragraph [0022]
the charge storage layer includes silicon nitride.
Rabkin et al. discloses in Fig. 3B, paragraph [0029]-[0030]
the charge storage layer [9] includes silicon nitride.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Wang and Rabkin et al. into the method of Shin to include the charge storage layer includes silicon nitride. . 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shin (US Pub. 20140110774) in view of Wang (US Pub. 20060084242) as applied to claim 1 above and further in view of Komori (US Pub. 20170236779).
Regarding claim 9, Shin discloses in Fig. 1 the semiconductor memory device according to claim 1, wherein: the semiconductor memory device includes a plurality of memory cells each of which is formed at an intersection of a channel and one of the plurality of electrode films.
Shin fails to disclose a NAND cell comprising: 
a well disposed on the substrate; 
a diffusion layer disposed in the well; 
the plurality of memory cells are disposed on the well on the substrate, and are connected by the diffusion layer in the well.
Komori discloses in Fig. 4, paragraph [0046]-[0056] a NAND cell comprising: 
a well [12] disposed on the substrate [10 and 11]; 
a diffusion layer [13] disposed in the well [12]; 
the plurality of memory cells [MP] are disposed on the well [12] on the substrate [10], and are connected by the diffusion layer [13] in the well [12].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Komori into the KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US Pub. 20140110774) in view of Wang (US Pub. 20060084242) as applied to claim 1 above and further in view of Sekine et al. (US Pub. 20100019312).
Regarding claim 26, Shin fails to disclose 
wherein the third region includes a first sub region, a second sub region and a third sub region, the first sub region being provided between the electrode film and the second sub region, the second sub region being provided between the electrode film and the third sub region, an average impurity concentration of the second sub region is higher than an average impurity concentration of the first sub region and the third sub region.
Sekine et al. discloses in Fig. 48C-48D, paragraph [0115], [0133]-[0134], [0213]-[0216]
wherein the third region [402] includes a first sub region [402c], a second sub region [402b] and a third sub region [402a], the first sub region [402a] being provided 
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Sekine et al. into the method of Shin to include wherein the third region includes a first sub region, a second sub region and a third sub region, the first sub region being provided between the electrode film and the second sub region, the second sub region being provided between the electrode film and the third sub region, an average impurity concentration of the second sub region is higher than an average impurity concentration of the first sub region and the third sub region. The ordinary artisan would have been motivated to modify Shin in the above manner for the purpose of reducing charge trap state, enabling a reduction in the field leakage current from the tunnel insulating film; providing a non-volatile memory device with excellent write/erase property, an excellent charge retention property and high reliability; preventing tunneling insulating films from being degraded under write and erase stress [paragraph [0115], [0133]-[0134], [0216] of Sekine et al.].

Regarding claim 27, Shin discloses a fourth region having the semiconductor portion [14 and 13].
Shin fails to disclose 

Sekine et al. discloses in paragraph [0116]
an average impurity concentration of the fourth region [substrate/channel] is higher at an edge portion [interface] closer to the third region [tunnel insulating film] than that of a center portion [Sekine et al. discloses deuterium diffuse to the interface between the semiconductor substrate 201 and the lower insulating film 203a to terminate the dangling bonds.].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Sekine et al. into the method of Shin to include an average impurity concentration of the fourth region is higher at an edge portion closer to the third region than that of a center portion. The ordinary artisan would have been motivated to modify Shin in the above manner for the purpose of terminating the dangling bonds at the interface between the fourth region and the third region to prevent these films from being degraded under write or erase stress [paragraph [0116] of Sekine et al.].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 5-9, 21-27 have been considered but are moot in view of the new ground of rejection and because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Overall, Applicant’s arguments are not persuasive. The claims stand rejected.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art discloses similar materials, devices and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686.  The examiner can normally be reached on 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822